EXHIBIT 10.3 THIRD AMENDED AND RESTATED EMPLOYMENT AGREEMENT This Third Amended and Restated Employment Agreement (“Agreement”) is made by and between ubroadcast, inc., a duly organized Delaware corporation (“Employer”), and David Loflin, a resident of the State of Louisiana (“Employee”). W I T N E S S E T H: WHEREAS, Employee has, since executing his Second Amended and Restated Employment Agreement, served as Executive Vice President of Employer, without being paid any compensation, having only accrued salary; and WHEREAS, Employer desires to reward Employee for his performing above and beyond his required duties as Executive Vice President of Employer with having been paid under his Second Amended and Restated Employment Agreement; WHEREAS, this Third Amended and Restated Employment Agreement is intended to replace al prior agreements between Employer and Employee; and WHEREAS, Employee is, throughout the term of this Agreement, willing to be employed by Employer, and Employer is willing to employ Employee, on the terms, covenants and conditions hereinafter set forth; and NOW, THEREFORE, in consideration of such employment and other valuable consideration, the receipt and adequacy of which is hereby acknowledged, Employer and Employee hereby agree as follows: SECTION I. EMPLOYMENT OF EMPLOYEE Employer hereby employs, engages and hires Employee as Executive Vice President of Employer, and Employee hereby accepts and agrees to such hiring, engagement and employment, subject to the direct supervision of the president of Employer and the general supervision of the Board of Directors of Employer. Employee shall perform duties as are customarily performed by one holding such position in other, same or similar businesses or enterprises as that engaged in by Employer, and shall also additionally render such other and unrelated services and duties as may be reasonably assigned to him from time to time by Employer. Employee shall devote all necessary efforts to the performance of his duties as Executive Vice President of Employer. SECTION II. EMPLOYEE’S PERFORMANCE Employee hereby agrees that he will, at all times, faithfully, industriously and to the best of his ability, experience and talents, perform all of the duties that may be required of and from him pursuant to the express and implicit terms hereof, to the reasonable satisfaction of Employer. SECTION III. COMPENSATION OF EMPLOYEE Employer shall pay Employee, and Employee shall accept from Employer, in full payment for Employee’s services hereunder, compensation as follows: A. Bonus. Employee shall be issued, as and for a bonus, 1,760,000 shares of Employer’s $.001 value common stock, which shall be valued at $.025 per share, the closing price of the common stock, as reported by the OTC Bulletin Board, on August 28, 2009, or $44,000, in the aggregate. B. Prior Agreement. Under Employer’s prior agreement with Employee, Employer would owe Employee approximately $325,000 on terms that have been determined by the board of directors of Employer to be an impediment to Employer’s securing capital. Employee has advised Employer that he is amenable to entering into this Agreement, in order to assist Employer in its attempts to secure capital. In consideration of Employee’s changing his legal position and entering into this Agreement, Employer shall issue to Employee 7,000,000 restricted shares of Employer’s common stock. C. Salary. Employee shall be paid as and for a salary the sum of $11,000 per calendar month, which salary shall be payable on the 1st day of each calendar month, in advance, subject to deduction of lawful and required withholding; provided, however, that, for the first month of the initial term of this Agreement, Employee shall be paid the sum of $50,000 and that, for the second month of the initial term of this Agreement, Employee shall be paid the sum of $15,000. Employee’s unpaid salary shall accrue until paid by Employer. Employee shall have the right, but not the obligation, to be paid all or a portion of his accrued and unpaid salary in shares of Employer’s common stock, on the following basis: on the 15th day of each calendar month, should Employee desire to convert his accrued and unpaid salary from the immediately preceding month into shares of Employer’s common stock, Employee shall deliver to Employer a written notice (a “Salary Conversion Notice”) of his intent to have Employer pay such accrued and unpaid salary in shares of Employer’s common stock. Each Salary Conversion Notice shall set forth (1) the amount of accrued and unpaid salary to be converted into shares of Employer’s common stock and (2) the number of shares of Employer’s common stock which are to be issued to Employee based on the following formula: Amount of accrued and unpaid salary from the immediately preceding month divided by the Applicable Share Price (defined below) equals the number of shares to be issued to Employee. By way of example only, if Employee’s accrued and unpaid salary totals $5,000 and the Applicable Share Price is $.05, Employer would issue 100,000 shares of its common stock to Employee ($5,000 divided by $.05 equals 100,000 shares). “Applicable Share Price” shall mean the average closing sale price of Employer’s common stock, as reported by the OTC Bulletin Board, for the three trading days immediately preceding the 15th day of each month. D. Cellular Phone. Employer shall provide Employee with a cellular phone for his use in performing his responsibilities with Employer. In the alternative, Employer shall pay Employee’s cellular phone expense. E. Automobile. Employer shall provide Employer with an automobile for Employee’s use in performing his responsibilities with Employer. F. Insurance and Other Benefits. As further consideration for his covenants contained herein, Employer will add Employee, including Employee's family, with such health, dental and vision insurance as it offers other employees and other benefits, including a 401(k) plan, as may be established by Employer from time to time with respect to its employees in accordance with Employer's established procedures. Employee shall be entitled to Directors' and Officers' indemnification insurance coverage to the same extent as is provided to other persons employed as officers of Employer. G. Other Compensation Plans. Employee shall be entitled to participate, to the same extent as is provided to other persons employed by Employer, in any future stock bonus plan, stock option plan or employee stock ownership plan of Employer. H. Other Expenses. Employee agrees that he shall be responsible for all expenses incurred in his performance hereunder, unless Employer shall have agreed, in advance and in writing, to reimburse Employee for any such expenses. I. Vacations. During the term of this Agreement, Employee shall be entitled to three (3) weeks of vacation. SECTION IV. INDEMNIFICATION OF EMPLOYEE Employer and Employee specifically agree that the existing Indemnity Agreement, Agreement
